DETAILED ACTION
In response to communication filed on 30 April 2021, this is the first Office Action of the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3 recites “storing it in the local data structure” is not clear as to storing what information is being stored in the local data structure. This makes the claim indefinite. For the purpose of applying prior art, “storing it in the local data structure” has been interpreted as --storing the content identifier in the local data structure-- 
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a computer-readable medium and method form respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 7,356,679 B1, hereinafter “Le”) in view of Hasegawa et al. (US 11,494,338 B2, hereinafter “Hasegawa”). 

Regarding claim 1, Le teaches
A system comprising: (see Le, [col19 line16] “the invention is a system”). 
one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions causing the one or more computer processors to perform operations, the operations comprising: (see Le, [col12 lines20- col13 line3] “the hardware platform 100 includes one or more processors (CPUs) 110, system memory 112 (usually high-speed RAM), and at least one persistent, mass storage device, which will typically be a disk 114… responsible for actually executing VM-issued instructions and transferring data to and from the actual memory 112 and storage devices 114”; [col7 lines22-23] “for certain file operations”). 
calling a virtualization API (see Le, [col5 lines36-40] “to make an application provide an API to the imaging or backup system. The imaging system would use the special API to copy files opened by the application, instead of using the operating system's standard file access API”; [col21 lines35-44] “to use a specialized tool to access and modify the contents of a disk image file... Virtual disks, in contrast, lend themselves well to a mechanism called loop-back mounting, which enables a user to directly access files from the virtual disk using standard system commands, tools, or applications”; [col45 lines45-47] “The virtual disk resulting from the capture operation represents a copy of the source computer's physical disk”) to enumerate a list of files within a target directory, (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system. This allows the imaging system to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component”) the calling of the virtualization API including bypassing a calling of an operating system API included on the device, (see Le, [col5 lines36-40] “to make an application provide an API to the imaging or backup system. The imaging system would use the special API to copy files opened by the application, instead of using the operating system's standard file access API”; [col21 lines35-44] “to use a specialized tool to access and modify the contents of a disk image file... Virtual disks, in contrast, lend themselves well to a mechanism called loop-back mounting, which enables a user to directly access files from the virtual disk using standard system commands, tools, or applications”) the enumeration including (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system… to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component… The enumeration allows a configuration management tool to determine whether a component is missing”).
determining that a content data item within a file (see Le, [col42 lines30-40] “In order to ensure that the appropriate files are present when needed for a particular reconfiguration… determines whether the cache 4010 contains the substitute files necessary for a reconfiguration operation”) of the enumerated list of files (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system… to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component… The enumeration allows a configuration management tool to determine whether a component is missing”) is required for an application to perform an operation; (see Le, [col42 lines30-40] “In order to ensure that the appropriate files are present when needed for a particular reconfiguration… determines whether the cache 4010 contains the substitute files necessary for a reconfiguration operation”).
determining a content identifier for the content data item; and (see Le, [col8 lines28-30] “When a disk image is created, a user is required to give it a file name. This name usually identifies the contents of the source disk from which the image was captured”; [col69 lines4-6] “a destination virtual machine on that host identified either by a configuration file path or unique ID”; [col75 line66 – col76 line1] “specifies a destination host and an identifier for a destination virtual machine on that host, which could be a numerical ID or file path”).  
the content identifier… (see Le, [col8 lines28-30] “When a disk image is created, a user is required to give it a file name. This name usually identifies the contents of the source disk from which the image was captured”; [col69 lines4-6] “a destination virtual machine on that host identified either by a configuration file path or unique ID”; [col75 line66 – col76 line1] “specifies a destination host and an identifier for a destination virtual machine on that host, which could be a numerical ID or file path”) for subsequent access to the content data item (see Le, [col67 lines6-7] “selects one of those disks as the target for subsequent I/O operations”).
Le does not explicitly teach the enumeration including reading from a local data structure on the device; storing the content identifier in the local data structure for subsequent access to the content data item. 
However, Hasegawa discloses and teaches enumerating files on a cache storage device and also teaches
enumerating includes reading from a local data structure on the device; (see Hasegawa, [col5 lines12-14] “for enumerating files on a tape medium and a cache storage device… includes receiving a command to enumerate a directory having a plurality of files. The directory may be stored on a tape medium. The method further includes determining that the directory has been at least partially cached to a cache storage device”; [col6 lines23-25] “for reading a file that is stored on a tape medium and cached on a cache storage device”).
storing the content information in the local data structure (see Hasegawa, [col2 lines 50-51] “relate generally to data storage systems, and more particularly to data caching in a system that includes a tape apparatus”; [col5 lines40-46] “The index information may include one or more of a directory name for each cached directory, a directory name for each cached file, and/or an identifier of a cache storage device where each cached directory or file is stored. The index information may also include a location of the directory in the cache storage and a location of the directory on the tape medium”; [col17 lines40-42] “the command may indicate whether the directory is to be cached for future access”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of reading from and storing information into a local data structure such as cache as being taught and disclosed by Hasegawa, in the system taught by Le to yield the predictable results of faster cache storage and retrieval for files that have been cached (see Hasegawa, [col20 lines5-11] “This may occur in parallel with operations 1404 and 1406 such that the files are being retrieved while the tape medium is becoming operational, thereby saving time by (1) retrieving file information before the tape medium is ready and (2) using the faster cache storage to retrieve any file that has been cached”).
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in a computer-readable medium and method form respectively and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Le and Hasegawa teaches
wherein the local data structure is created within a cache memory (see Hasegawa, [col5 lines12-14] “for enumerating files on a tape medium and a cache storage device… includes receiving a command to enumerate a directory having a plurality of files… includes determining that the directory has been at least partially cached to a cache storage device”; [col6 lines23-25] “for reading a file that is stored on a tape medium and cached on a cache storage device”). The motivation for the proposed combination is maintained. 
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in a computer-readable medium and method form respectively and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Le and Hasegawa teaches
the operations further comprising (see Le, [col7 lines22-23] “for certain file operations”) receiving a projection of the list of files through the operating system API (see Le, [col5 lines19-22] “uses the operating system's file API (application programming interface) to enumerate and read all existing files and folders, streaming their content over to the imaging server”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component”; [col34 lines62-65] “Other information, such as the complete list of installed software components, including their versions and patch levels, or the complete hardware configuration, may require a more complex and time-consuming analysis”).
Claim 15 incorporates substantively all the limitations of claim 7 in a computer-readable medium and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Le and Hasegawa teaches
wherein the application is associated with a target version of a project within a source control system in which files of the list of files are stored (see Le, [col85 lines39-43] “the application analyzes both the source disk's system configuration and the destination hardware configuration and then looks up information from the version database in order to determine the set of substitute system files required by the reconfiguration process”).
Claim 16 incorporates substantively all the limitations of claim 8 in a computer-readable medium and is rejected under the same rationale.

Claims 3-6, 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Hasegawa further in view of Scott et al. (US 2002/0049760 A1, hereinafter “Scott”).

Regarding claim 20, Le teaches
A method comprising: (see Le, [col17 line62] “The invention provides method”).
calling a virtualization API (see Le, [col5 lines36-40] “to make an application provide an API to the imaging or backup system. The imaging system would use the special API to copy files opened by the application, instead of using the operating system's standard file access API”; [col21 lines35-44] “to use a specialized tool to access and modify the contents of a disk image file... Virtual disks, in contrast, lend themselves well to a mechanism called loop-back mounting, which enables a user to directly access files from the virtual disk using standard system commands, tools, or applications”; [col45 lines45-47] “The virtual disk resulting from the capture operation represents a copy of the source computer's physical disk”) to enumerate a list of files within a target directory, (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system. This allows the imaging system to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component”) the calling of the virtualization API including bypassing a calling of an operating system API included on the device, (see Le, [col5 lines36-40] “to make an application provide an API to the imaging or backup system. The imaging system would use the special API to copy files opened by the application, instead of using the operating system's standard file access API”; [col21 lines35-44] “to use a specialized tool to access and modify the contents of a disk image file... Virtual disks, in contrast, lend themselves well to a mechanism called loop-back mounting, which enables a user to directly access files from the virtual disk using standard system commands, tools, or applications”) the enumeration including (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system… to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component… The enumeration allows a configuration management tool to determine whether a component is missing”).
determining that a content data item within a file (see Le, [col42 lines30-40] “In order to ensure that the appropriate files are present when needed for a particular reconfiguration… determines whether the cache 4010 contains the substitute files necessary for a reconfiguration operation”) of the enumerated list of files (see Le, [col4 lines20-23] “During a capture operation, the imaging system uses a file system driver to decode a source disk's file system… to enumerate all existing files and folders, and then read their attributes and contents”; [col55 lines8-18] “enumerating, analyzing and possibly updating or repairing a computer's software configuration… to enumerate its components and then inspect the version of each component… The enumeration allows a configuration management tool to determine whether a component is missing”) is required for an application to perform an operation; (see Le, [col42 lines30-40] “In order to ensure that the appropriate files are present when needed for a particular reconfiguration… determines whether the cache 4010 contains the substitute files necessary for a reconfiguration operation”).
determining a content identifier for the content data item; (see Le, [col8 lines28-30] “When a disk image is created, a user is required to give it a file name. This name usually identifies the contents of the source disk from which the image was captured”; [col69 lines4-6] “a destination virtual machine on that host identified either by a configuration file path or unique ID”; [col75 line66 – col76 line1] “specifies a destination host and an identifier for a destination virtual machine on that host, which could be a numerical ID or file path”).  
the content identifier… (see Le, [col8 lines28-30] “When a disk image is created, a user is required to give it a file name. This name usually identifies the contents of the source disk from which the image was captured”; [col69 lines4-6] “a destination virtual machine on that host identified either by a configuration file path or unique ID”; [col75 line66 – col76 line1] “specifies a destination host and an identifier for a destination virtual machine on that host, which could be a numerical ID or file path”) for subsequent access to the content data item (see Le, [col67 lines6-7] “selects one of those disks as the target for subsequent I/O operations”).
based on a determination that the operation (see Le, [col7 lines22-23] “for certain file operations”).
Le does not explicitly teach the enumeration including reading from a local data structure on the device; storing the content identifier in the local data structure for subsequent access to the content data item; requires a hash for the file, searching the local data structure for the hash; based on the hash being found in the local data structure, using the hash substantially immediately. 
However, Hasegawa discloses and teaches enumerating files on a cache storage device and also teaches
enumerating includes reading from a local data structure on the device; (see Hasegawa, [col5 lines12-14] “for enumerating files on a tape medium and a cache storage device… includes receiving a command to enumerate a directory having a plurality of files. The directory may be stored on a tape medium. The method further includes determining that the directory has been at least partially cached to a cache storage device”; [col6 lines23-25] “for reading a file that is stored on a tape medium and cached on a cache storage device”).
storing the content information in the local data structure (see Hasegawa, [col2 lines 50-51] “relate generally to data storage systems, and more particularly to data caching in a system that includes a tape apparatus”; [col5 lines40-46] “The index information may include one or more of a directory name for each cached directory, a directory name for each cached file, and/or an identifier of a cache storage device where each cached directory or file is stored. The index information may also include a location of the directory in the cache storage and a location of the directory on the tape medium”; [col17 lines40-42] “the command may indicate whether the directory is to be cached for future access”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of reading from and storing information into a local data structure such as cache as being taught and disclosed by Hasegawa, in the system taught by Le to yield the predictable results of faster cache storage and retrieval for files that have been cached (see Hasegawa, [col20 lines5-11] “This may occur in parallel with operations 1404 and 1406 such that the files are being retrieved while the tape medium is becoming operational, thereby saving time by (1) retrieving file information before the tape medium is ready and (2) using the faster cache storage to retrieve any file that has been cached”).
The proposed combination of Le and Hasegawa does not explicitly teach requires a hash for the file, searching the local data structure for the hash; and based on the hash being found in the local data structure, using the hash substantially immediately. 
However, Scott discloses assigning a respective hash ID to describe the contents of that file and teaches
requires a hash for the file, searching the local data structure for the hash; and (see Scott, [0047] “identifies which file in its local directory corresponds to the desired HASH ID, for example, by performing a lookup or search in its local directory 450 at operation (19)”). 
based on the hash being found in the local data structure, using the hash substantially immediately (see Scott, [0044] “sends the HASH ID of one or more files to be retrieved to the server 502 at operation In operation (11), the server identifies zero, or one or more "on-line" locations (addresses) at which the requested file(s) may be found. The list of HASH Ids and matching locations is returned to the requesting peer1 (504) in operation (13). Finally, in operation (15), the requesting peer initiates the procedure to retrieve the selected file(s) from the locations provided by the server 502, the operations of which are described below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hash information related to the file as being taught and disclosed by Scott, in the system taught by the proposed combination of Le and Hasegawa to yield the predictable results of applying improved techniques for accessing information in a peer-to-peer network (see Scott, [0026] “The present invention provides an improved technique for accessing information in a peer-to-peer network. According to specific embodiments of the present invention, each file accessible in the peer-to-peer network is assigned a respective hash ID or fingerprint ID which is used to describe the contents of that file”).

Regarding claim 3, the proposed combination of Le and Hasegawa teaches
wherein the determining of the content identifier includes giving a specific file name (see Le, [col8 lines28-30] “When a disk image is created, a user is required to give it a file name. This name usually identifies the contents of the source disk from which the image was captured”; [col69 lines4-6] “a destination virtual machine on that host identified either by a configuration file path or unique ID”; [col75 line66 – col76 line1] “specifies a destination host and an identifier for a destination virtual machine on that host, which could be a numerical ID or file path”) and storing it in the local data structure (see Hasegawa, [col2 lines 50-51] “relate generally to data storage systems, and more particularly to data caching in a system that includes a tape apparatus”; [col5 lines40-46] “The index information may include one or more of a directory name for each cached directory, a directory name for each cached file, and/or an identifier of a cache storage device where each cached directory or file is stored. The index information may also include a location of the directory in the cache storage and a location of the directory on the tape medium”) for subsequent use (see Le, [col67 lines6-7] “selects one of those disks as the target for subsequent I/O operations”).
The proposed combination of Le and Hasegawa does not explicitly teach content identifier include calculating a hash for the file. 
However, Scott discloses assigning a respective hash ID to describe the contents of that file and teaches
content identifier includes calculating a hash for the file (see Scott, [0032] “The HASH code 204 may be computed via conventional algorithms which generate a unique identifier based upon the content of a particular file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hash information related to the file as being taught and disclosed by Scott, in the system taught by the proposed combination of Le and Hasegawa to yield the predictable results of applying improved techniques for accessing information in a peer-to-peer network (see Scott, [0026] “The present invention provides an improved technique for accessing information in a peer-to-peer network. According to specific embodiments of the present invention, each file accessible in the peer-to-peer network is assigned a respective hash ID or fingerprint ID which is used to describe the contents of that file”).
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a computer-readable medium and method form respectively and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Le and Hasegawa teaches
the operations further comprising, based on a determination that the operation (see Le, [col7 lines22-23] “for certain file operations”).
The proposed combination of Le and Hasegawa does not explicitly teach requires a hash for the file, searching the local data structure for the hash.
However, Scott discloses assigning a respective hash ID to describe the contents of that file and teaches
requires a hash for the file, searching the local data structure for the hash (see Scott, [0047] “identifies which file in its local directory corresponds to the desired HASH ID, for example, by performing a lookup or search in its local directory 450 at operation (19)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hash information related to the file as being taught and disclosed by Scott, in the system taught by the proposed combination of Le and Hasegawa to yield the predictable results of applying improved techniques for accessing information in a peer-to-peer network (see Scott, [0026] “The present invention provides an improved technique for accessing information in a peer-to-peer network. According to specific embodiments of the present invention, each file accessible in the peer-to-peer network is assigned a respective hash ID or fingerprint ID which is used to describe the contents of that file”).
Claim 12 incorporates substantively all the limitations of claim 4 in a computer-readable medium and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Le, Hasegawa and Scott teaches
the operations further comprising, (see Le, [col7 lines22-23] “for certain file operations”) based on the hash being found in the local data structure, using the hash substantially immediately (see Scott, [0044] “sends the HASH ID of one or more files to be retrieved to the server 502 at operation In operation (11), the server identifies zero, or one or more "on-line" locations (addresses) at which the requested file(s) may be found. The list of HASH Ids and matching locations is returned to the requesting peer1 (504) in operation (13). Finally, in operation (15), the requesting peer initiates the procedure to retrieve the selected file(s) from the locations provided by the server 502, the operations of which are described below”). The motivation for the proposed combination is maintained. 
Claim 13 incorporates substantively all the limitations of claim 5 in a computer-readable medium and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Le, Hasegawa and Scott teaches
the operations further comprising, (see Le, [col7 lines22-23] “for certain file operations”) based on the hash being found in the remote location the desired files are retrieved (see Scott, [0027] “a user may elect to retrieve a desired file (having an associated hash ID) which may be stored at one or more remote locations in the peer-to-peer network. Rather than the user having to select a specific location for accessing and retrieving the desired file, an automated process may use the hash ID (associated with the desired file) to automatically select one or more remote locations for retrieving the desired file”) in a remote memory, downloading the hash and storing it in the local data structure (see Le, [col63 lines35-37] “can prompt a user to download the containers containing the missing files from the Internet and into the cache”) for subsequent use (see Le, [col67 lines6-7] “selects one of those disks as the target for subsequent I/O operations”). The motivation for the proposed combination is maintained.
Claim 14 incorporates substantively all the limitations of claim 6 in a computer-readable medium and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156